Merrell, J.
(dissenting): I dissent upon the following grounds: (1) The verdict is excessive. (2) There was no timely service of proofs of loss as required by the contract of insurance, and plaintiff offered no sufficient evidence upon which defendant could be said to have waived the service thereof. (3) The trial court erroneously refused to admit in evidence the inventory and appraisal in the proceedings in bankruptcy of the Los Angeles Pure Fruit Company, in connection with plaintiff’s cross-examination, and as bearing upon his evidence on value of the property destroyed. (4) That the trial court erroneously refused to charge the jury that, if the property destroyed was not salable, it had no market value.